DETAILED ACTION
Status of Claims

Applicant’s arguments in the “Remarks - 10/12/2020 - Applicant Arguments/Remarks Made in an Amendment”, filed on 10/12/2020, is acknowledged. 
This office action consider claims 1-19 pending for prosecution, wherein claims 16-19 are withdrawn from further consideration, and claims 1-15 are presented for examination. 
Response to Arguments
1. 	Applicant's arguments filed in the “Remarks - 05/20/2020 - Applicant Arguments/Remarks Made in an Amendment”, filed on 05/20/2020 have been fully considered and are persuasive.  
However, upon further consideration and search, a new ground(s) of rejection is presented by the Examiner. Please see the rejection of claims 1-15 below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-15 are rejected under 35 U.S.C.103 as being unpatentable over Buhrman et al (US 20150200003 A1; hereinafter Buhrman), in view of Yoshikawa et al. (US 20090080124 A1; hereinafter Yoshikawa), further in view of Kim et al. (US 20150035095 A1 hereinafter Kim). 
Regarding claim 1, Buhrman teaches an article (see the entire document, specifically Fig. 14B; [0029+], and as cited below), comprising:
a composite free layer (see Fig. 14B; [0089]), the composite free layer (see Fig. 14B; [0089]) including: 
a (see below for “high”)-anisotropy ferromagnetic layer (Free Magnetic Layer; Fig. 14B; see [0055]; Fe.sub.1-xPt.sub.x).
As noted above, Buhrman does not expressly disclose “(a) high-(anisotropy ferromagnetic layer)”. 
However, in the analogous art, Yoshikawa teaches a magnetoresistive element and a magnetoresistive random access memory including the magnetoresistive element ([0003]), wherein a FCT structure ferromagnetic alloy that has a L1.sub.0 ordered structure, where a typical examples of L1.sub.0 ordered structure ferromagnetic alloys include a L1.sub.0-FePt alloy ([0075]), where ferromagnetic AB alloy having a L1.sub.0 ordered structure comprising of L1.sub.0-FePt alloy has a large magnetic crystalline anisotropy energy of approximately 1.times.10.sub.7 erg/cc and excellent perpendicular magnetization characteristics can be achieved through preferential orientation ([0076]). 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the material of Buhrman’s free magnetic layer material with Yoshikawa’s ferromagnetic layer material, and thereby, modified Buhrman’s (by Yoshikawa) device will have a high-anisotropy ferromagnetic layer (Buhrman Free Magnetic Layer; Fig. 14B; see [0055] in view of Yoshikawa’s material [0075-0076]; L1.sub.0-FePt).			
The ordinary artisan would have been motivated to modify Buhrman in the manner set forth above, at least, because this inclusion provides a ferromagnetic layer material comprising of L1.sub.0-FePt that has a large magnetic crystalline anisotropy energy, where excellent perpendicular magnetization characteristics can be achieved through preferential orientation (Yoshikawa [0075-0076]).
Modified Buhrman (by Yoshikawa) further teaches 
a (see below for “non-magnetic”) transition metal layer (Buhrman Transition Metal Layer; Fig. 14B; see [0087]; Hafnium) adjacent to the high-anisotropy ferromagnetic layer (Buhrman Free Magnetic Layer; Fig. 14B; see [0055] in view of Yoshikawa’s material [0075-0076]; L1.sub.0-FePt).
As noted above, modified Buhrman (by Yoshikawa) does not expressly disclose “(a) non-magnetic (transition metal layer adjacent to the high-anisotropy ferromagnetic)”. 
However, in the analogous art, Kim teaches a magnetic memory device ([Abstract]), wherein (Fig. 10; [0049+]) first reference layer (PL1; Fig. 10; [0116]) comprising of L10 structure, such as Fe.sub.50Pt.sub.50, a second exchange-coupling layer (103; [0113] in view of [0107, 0108]) that includes at least one non-magnetic metal element including one or more non-magnetic transition metals such as hafnium and rhodium, and  a second reference layer (PL2; [0115]) that may have a low damping constant. 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute modified Buhrman’s transition metal material with Kim’s transition metal material, because they have equivalent properties, as recognized by Kim’s non-magnetic transition metal material ([0107, 0108]) comprising of at least one or more non-magnetic transition metals such as hafnium and rhodium, whereas modified Buhrman teaches a transition metal material comprising hafnium ([0087]). It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II], 
and thereby, modified Buhrman’s (by Yoshikawa and Kim) device will have a non-magnetic transition metal layer (Buhrman Transition Metal Layer; Fig. 14B; see [0087] in view of Kim’s material [0107, 0108]; non-magnetic material comprising of at least one or more non-magnetic transition metals such as hafnium and rhodium) adjacent to the high-anisotropy ferromagnetic layer (Buhrman Free Magnetic Layer; Fig. 14B; see [0055] in view of Yoshikawa’s material [0075-0076]; L1.sub.0-FePt).
Modified Buhrman (by Yoshikawa and Kim) further teaches 
an ultra-low damping magnetic insulator (Buhrman Magnetic Insulator Layer; Fig. 14B; [0088]; YIG (Yttrium Iron Garnet); see also [0039] of the “Specification” of the instant disclosure where it states that “ultra- low damping magnetic insulator 16 includes yttrium iron garnet (YIG)”; there it is construed that the magnetic insulator comprising of YIG (Yttrium Iron Garnet )is an ultra-low damping magnetic insulator)
wherein the non-magnetic transition metal layer (Buhrman Transition Metal Layer; Fig. 14B; see [0087] in view of Kim’s material [0107, 0108]; non-magnetic material comprising of at least one or more non-magnetic transition metals such as hafnium and rhodium) is between the high-anisotropy ferromagnetic layer (Buhrman Free Magnetic Layer; Fig. 14B; see [0055] in view of Yoshikawa’s material [0075-0076]; L1.sub.0-FePt) and the ultra-low damping magnetic insulator (Buhrman Magnetic Insulator Layer; Fig. 14B; [0088]; YIG (Yttrium Iron Garnet)); and 
a conductive channel (Buhrman SHE Metal Layer; Fig. 14B; [0023, 0056, 0088-0089]) including a heavy metal region (Buhrman see [0056]; beta-W; see also [0042] of the “Specification” of the instant disclosure where it states that “heavy metal region 20 may include one or more of a metal or an alloy including platinum, palladium, or tungsten. In some examples, heavy metal region 20 includes B-tungsten”)adjacent the composite free layer (Buhrman see Fig. 14B), wherein the ultra-low damping magnetic insulator (Buhrman Magnetic Insulator Layer; Fig. 14B; [0088]; YIG (Yttrium Iron Garnet)) is between the non-magnetic transition metal layer (Buhrman Transition Metal Layer; Fig. 14B; see [0087] in view of Kim’s material [0107, 0108]; non-magnetic material comprising of at least one or more non-magnetic transition metals such as hafnium and rhodium) and the conductive channel (Buhrman SHE Metal Layer; Fig. 14B; [0023, 0056, 0088-0089]).  
Regarding claim 2, modified Buhrman (by Yoshikawa and Kim) teaches all of the features of claim 1.
Modified Buhrman (by Yoshikawa and Kim) further teaches wherein the high-anisotropy ferromagnetic layer (Buhrman Free Magnetic Layer; Fig. 14B; see [0055] in view of Yoshikawa’s material [0075-0076]; L1.sub.0-FePt) comprises Llo FePt or Llo FePd.  
Regarding claim 3, modified Buhrman (by Yoshikawa and Kim) teaches all of the features of claim 1.
Modified Buhrman (by Yoshikawa and Kim) further teaches wherein the high-anisotropy ferromagnetic layer (Buhrman Free Magnetic Layer; Fig. 14B; see [0055] in view of Yoshikawa’s material [0075-0076]; L1.sub.0-FePt) has an anisotropy in a range from about 1 x 106 ergs/cc to about 4 x 107 ergs/cc (Buhrman Free Magnetic Layer; Fig. 14B; see [0055] in view of Yoshikawa’s material [0075-0076]; L1.sub.0-FePt; see [0076] with a large magnetic crystalline anisotropy energy of approximately 1.times.10.sub.7 erg/cc).  
Regarding claim 4, modified Buhrman (by Yoshikawa and Kim) teaches all of the features of claim 1.
Modified Buhrman (by Yoshikawa and Kim) further teaches wherein the high-anisotropy ferromagnetic layer (Buhrman Free Magnetic Layer; Fig. 14B; see [0055] in view of Yoshikawa’s material [0075-0076]; L1.sub.0-FePt) has a thickness in a range from about 3 Angstroms (A) to about 5 nanometers (nm) ( in view of Buhrman see [0055] free layer has thickness of less than one nanometer to a few tens of nanometers; see MPEP § 2144.05.I, where some of the values between less than one nanometer to a few tens of nanometers fall within the claimed range of about 3 Angstroms (A) to about 5 Angstroms (A)).
Regarding claim 5, modified Buhrman (by Yoshikawa and Kim) teaches all of the features of claim 1.
Modified Buhrman (by Yoshikawa and Kim) further teaches wherein the non-magnetic transition metal layer (Buhrman Transition Metal Layer; Fig. 14B; see [0087] in view of Kim’s material [0107, 0108]; non-magnetic material comprising of at least one or more non-magnetic transition metals such as hafnium and rhodium) has a thickness of less than about 15 Angstroms (A) (see Buhrman [0087], where the transition metal layer has a thickness of 1 nm in view of Kim’s material [0107, 0108, 0105]; non-magnetic material comprising of at least one or more non-magnetic transition metals such as hafnium and rhodium with a thickness between about 2 .ANG. to about 20 .ANG; where some of the values from a thickness between about 2 .ANG. to about 20 .ANG, specifically between about 2 .ANG. to about 15 .ANG, are within the claimed thickness range; see MPEP § 2144.05.I).  
Regarding claim 6, modified Buhrman (by Yoshikawa and Kim) teaches all of the features of claim 1.
Modified Buhrman (by Yoshikawa and Kim) further teaches wherein the non-magnetic transition metal layer (Buhrman Transition Metal Layer; Fig. 14B; see [0087] in view of Kim’s material [0107, 0108]; non-magnetic material comprising of at least one or more non-magnetic transition metals such as hafnium and rhodium) comprises rhodium.
Regarding claim 7, modified Buhrman (by Yoshikawa and Kim) teaches all of the features of claim 1.
Modified Buhrman (by Yoshikawa and Kim) further teaches wherein the ultra-low damping magnetic insulator (Buhrman Magnetic Insulator Layer; Fig. 14B; [0088]; YIG (Yttrium Iron Garnet)) comprises an yttrium iron garnet (YIG).  
Regarding claim 8, modified Buhrman (by Yoshikawa and Kim) teaches all of the features of claim 1.
Modified Buhrman (by Yoshikawa and Kim) further teaches wherein the heavy metal region (Buhrman see [0056]; beta-W) of the conductive channel (Buhrman SHE Metal Layer; Fig. 14B; [0023, 0056, 0088-0089]) comprises B-tungsten (Buhrman see [0056]; beta-W).  
Regarding claim 9, modified Buhrman (by Yoshikawa and Kim) teaches all of the features of claim 1.
Modified Buhrman (by Yoshikawa and Kim) further comprising a reference layer (Buhrman Pinned Magnetic Layer; Fig. 14B; see [0081, 0055]) and a barrier layer (Buhrman Insulating Barrier Layer; Fig. 14B; see [0085, 0073, 0050, 0004]; MgO) adjacent the high-anisotropy ferromagnetic layer (Buhrman Free Magnetic Layer; Fig. 14B; see [0055] in view of Yoshikawa’s material [0075-0076]; L1.sub.0-FePt), wherein the barrier layer (Buhrman Insulating Barrier Layer; Fig. 14B; see [0085, 0073, 0050, 0004]; MgO) is between the reference layer (Buhrman Pinned Magnetic Layer; Fig. 14B; see [0081, 0055]) and the high-anisotropy ferromagnetic layer (Buhrman Free Magnetic Layer; Fig. 14B; see [0055] in view of Yoshikawa’s material [0075-0076]; L1.sub.0-FePt), and wherein the high- anisotropy ferromagnetic layer (Buhrman Free Magnetic Layer; Fig. 14B; see [0055] in view of Yoshikawa’s material [0075-0076]; L1.sub.0-FePt) is between the barrier layer (Buhrman Insulating Barrier Layer; Fig. 14B; see [0085, 0073, 0050, 0004]; MgO) and the non-magnetic transition metal layer (Buhrman Transition Metal Layer; Fig. 14B; see [0087] in view of Kim’s material [0107, 0108]; non-magnetic material comprising of at least one or more non-magnetic transition metals such as hafnium and rhodium).
Regarding claim 10, modified Buhrman (by Yoshikawa and Kim) teaches all of the features of claim 9.
Modified Buhrman (by Yoshikawa and Kim) further teaches wherein the barrier layer (Buhrman Insulating Barrier Layer; Fig. 14B; see [0085, 0073, 0050, 0004]; MgO) comprises MgO.
Regarding claim 11, Buhrman teaches a memory device (see the entire document, specifically Fig. 14B; [0029+], and as cited below), comprising:
a composite free layer (see Fig. 14B; [0089]), the composite free layer (see Fig. 14B; [0089]) including: 
a (see below for “high”)-anisotropy ferromagnetic layer (Free Magnetic Layer; Fig. 14B; see [0055]; Fe.sub.1-xPt.sub.x).
As noted above, Buhrman does not expressly disclose “(a) high-(anisotropy ferromagnetic layer)”. 
However, in the analogous art, Yoshikawa teaches a magnetoresistive element and a magnetoresistive random access memory including the magnetoresistive element ([0003]), wherein a FCT structure ferromagnetic alloy that has a L1.sub.0 ordered structure, where a typical examples of L1.sub.0 ordered structure ferromagnetic alloys include a L1.sub.0-FePt alloy ([0075]), where ferromagnetic AB alloy having a L1.sub.0 ordered structure comprising of L1.sub.0-FePt alloy has a large magnetic crystalline anisotropy energy of approximately 1.times.10.sub.7 erg/cc and excellent perpendicular magnetization characteristics can be achieved through preferential orientation ([0076]). 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the material of Buhrman’s free magnetic layer material with Yoshikawa’s ferromagnetic layer material, and thereby, modified Buhrman’s (by Yoshikawa) device will have a high-anisotropy ferromagnetic layer (Buhrman Free Magnetic Layer; Fig. 14B; see [0055] in view of Yoshikawa’s material [0075-0076]; L1.sub.0-FePt).			
The ordinary artisan would have been motivated to modify Buhrman in the manner set forth above, at least, because this inclusion provides a ferromagnetic layer material comprising of L1.sub.0-FePt that has a large magnetic crystalline anisotropy energy, where excellent perpendicular magnetization characteristics can be achieved through preferential orientation (Yoshikawa [0075-0076]).
Modified Buhrman (by Yoshikawa) further teaches 
a (see below for “non-magnetic”) transition metal layer (Buhrman Transition Metal Layer; Fig. 14B; see [0087]; Hafnium) adjacent to the high-anisotropy ferromagnetic layer (Buhrman Free Magnetic Layer; Fig. 14B; see [0055] in view of Yoshikawa’s material [0075-0076]; L1.sub.0-FePt).
As noted above, modified Buhrman (by Yoshikawa) does not expressly disclose “(a) non-magnetic (transition metal layer adjacent to the high-anisotropy ferromagnetic)”. 
However, in the analogous art, Kim teaches a magnetic memory device ([Abstract]), wherein (Fig. 10; [0049+]) first reference layer (PL1; Fig. 10; [0116]) comprising of L10 structure, such as Fe.sub.50Pt.sub.50, a second exchange-coupling layer (103; [0113] in view of [0107, 0108]) that includes at least one non-magnetic metal element including one or more non-magnetic transition metals such as hafnium and rhodium, and  a second reference layer (PL2; [0115]) that may have a low damping constant. 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute modified Buhrman’s transition metal material with Kim’s transition metal material, because they have equivalent properties, as recognized by Kim’s non-magnetic transition metal material ([0107, 0108]) comprising of at least one or more non-magnetic transition metals such as hafnium and rhodium, whereas modified Buhrman teaches a transition metal material comprising hafnium ([0087]). It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II], 
and thereby, modified Buhrman’s (by Yoshikawa and Kim) device will have a non-magnetic transition metal layer (Buhrman Transition Metal Layer; Fig. 14B; see [0087] in view of Kim’s material [0107, 0108]; non-magnetic material comprising of at least one or more non-magnetic transition metals such as hafnium and rhodium) adjacent to the high-anisotropy ferromagnetic layer (Buhrman Free Magnetic Layer; Fig. 14B; see [0055] in view of Yoshikawa’s material [0075-0076]; L1.sub.0-FePt).
Modified Buhrman (by Yoshikawa and Kim) further teaches 
an ultra-low damping magnetic insulator (Buhrman Magnetic Insulator Layer; Fig. 14B; [0088]; YIG (Yttrium Iron Garnet); see also [0039] of the “Specification” of the instant disclosure where it states that “ultra- low damping magnetic insulator 16 includes yttrium iron garnet (YIG)”; there it is construed that the magnetic insulator comprising of YIG (Yttrium Iron Garnet )is an ultra-low damping magnetic insulator), wherein the ultra-low damping magnetic insulator (Buhrman Magnetic Insulator Layer; Fig. 14B; [0088]; YIG (Yttrium Iron Garnet) comprises an yttrium iron garnet (YIG) or barium ferrite, and 
wherein the non-magnetic transition metal layer (Buhrman Transition Metal Layer; Fig. 14B; see [0087] in view of Kim’s material [0107, 0108]; non-magnetic material comprising of at least one or more non-magnetic transition metals such as hafnium and rhodium) is between the high-anisotropy ferromagnetic layer (Buhrman Free Magnetic Layer; Fig. 14B; see [0055] in view of Yoshikawa’s material [0075-0076]; L1.sub.0-FePt) and the ultra-low damping magnetic insulator (Buhrman Magnetic Insulator Layer; Fig. 14B; [0088]; YIG (Yttrium Iron Garnet)); and 
a conductive channel (Buhrman SHE Metal Layer; Fig. 14B; [0023, 0056, 0088-0089]) including a heavy metal region (Buhrman see [0056]; beta-W; see also [0042] of the “Specification” of the instant disclosure where it states that “heavy metal region 20 may include one or more of a metal or an alloy including platinum, palladium, or tungsten. In some examples, heavy metal region 20 includes B-tungsten”)adjacent the composite free layer (Buhrman see Fig. 14B), wherein the ultra-low damping magnetic insulator (Buhrman Magnetic Insulator Layer; Fig. 14B; [0088]; YIG (Yttrium Iron Garnet)) is between the non-magnetic transition metal layer (Buhrman Transition Metal Layer; Fig. 14B; see [0087] in view of Kim’s material [0107, 0108]; non-magnetic material comprising of at least one or more non-magnetic transition metals such as hafnium and rhodium) and the conductive channel (Buhrman SHE Metal Layer; Fig. 14B; [0023, 0056, 0088-0089]).  
Regarding claim 12, modified Buhrman (by Yoshikawa and Kim) teaches all of the features of claim 11.
Modified Buhrman (by Yoshikawa and Kim) further comprising a reference layer (Buhrman Pinned Magnetic Layer; Fig. 14B; see [0081, 0055]) and a barrier layer (Buhrman Insulating Barrier Layer; Fig. 14B; see [0085, 0073, 0050, 0004]; MgO) adjacent the high-anisotropy ferromagnetic layer (Buhrman Free Magnetic Layer; Fig. 14B; see [0055] in view of Yoshikawa’s material [0075-0076]; L1.sub.0-FePt), wherein the barrier layer (Buhrman Insulating Barrier Layer; Fig. 14B; see [0085, 0073, 0050, 0004]; MgO) is between the reference layer (Buhrman Pinned Magnetic Layer; Fig. 14B; see [0081, 0055]) and the high-anisotropy ferromagnetic layer (Buhrman Free Magnetic Layer; Fig. 14B; see [0055] in view of Yoshikawa’s material [0075-0076]; L1.sub.0-FePt), and wherein the high- anisotropy ferromagnetic layer (Buhrman Free Magnetic Layer; Fig. 14B; see [0055] in view of Yoshikawa’s material [0075-0076]; L1.sub.0-FePt) is between the barrier layer (Buhrman Insulating Barrier Layer; Fig. 14B; see [0085, 0073, 0050, 0004]; MgO) and the non-magnetic transition metal layer (Buhrman Transition Metal Layer; Fig. 14B; see [0087] in view of Kim’s material [0107, 0108]; non-magnetic material comprising of at least one or more non-magnetic transition metals such as hafnium and rhodium).
Regarding claim 13, modified Buhrman (by Yoshikawa and Kim) teaches all of the features of claim 11.
Modified Buhrman (by Yoshikawa and Kim) further teaches wherein the high-anisotropy ferromagnetic layer (Buhrman Free Magnetic Layer; Fig. 14B; see [0055] in view of Yoshikawa’s material [0075-0076]; L1.sub.0-FePt) comprises Llo FePt or Llo FePd.  
Regarding claim 14, modified Buhrman (by Yoshikawa and Kim) teaches all of the features of claim 11.
Modified Buhrman (by Yoshikawa and Kim) further teaches wherein the non-magnetic transition metal layer layer (Buhrman Transition Metal Layer; Fig. 14B; see [0087] in view of Kim’s material [0107, 0108]; non-magnetic material comprising of at least one or more non-magnetic transition metals such as hafnium and rhodium)  has a thickness of less than about 15 Angstroms (A) (see Buhrman [0087], where the transition metal layer has a thickness of 1 nm in view of Kim’s material [0107, 0108, 0105]; non-magnetic material comprising of at least one or more non-magnetic transition metals such as hafnium and rhodium with a thickness between about 2 .ANG. to about 20 .ANG; where some of the values from a thickness between about 2 .ANG. to about 20 .ANG, specifically between about 2 .ANG. to about 15 .ANG, are within the claimed thickness range; see MPEP § 2144.05.I), and wherein the non-magnetic transition metal layer (Buhrman Transition Metal Layer; Fig. 14B; see [0087] in view of Kim’s material [0107, 0108]; non-magnetic material comprising of at least one or more non-magnetic transition metals such as hafnium and rhodium) comprises rhodium.
Regarding claim 15, modified Buhrman (by Yoshikawa and Kim) teaches all of the features of claim 11.
Modified Buhrman (by Yoshikawa and Kim) further teaches wherein the memory device is a random access memory (RAM) device (Buhrman [0004, 0005, 0043, 0045, 0048, 0078]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898